15-12552-smb Doc 576-1 Filed 12/17/18 Entered 12/17/18 14:17:27 Final Report
       Certification and Motion for Entry of a Final Decree and Order Cl Pg 1 of 5


FAEGRE BAKER DANIELS LLP
Jay Jaffe (Admitted Pro Hac Vice)
Kayla D. Britton (Admitted Pro Hac Vice)
600 E. 96th Street Suite 600
Indianapolis, IN 46240
Telephone: (317) 569-4687
Facsimile: (317) 237-8587

          - and -

Colin F. Dougherty (Admitted Pro Hac Vice)
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
Telephone: (612) 766-7000
Facsimile: (612) 766-1600
Counsel for the Liquidating Trust

          - and -

HALPERIN BATTAGLIA BENZIJA, LLP
Christopher J. Battaglia, Esq.
Carrie E. Essenfeld, Esq.
40 Wall Street, 37th Floor
New York, New York 10005
(212) 765-9100

Counsel for the Liquidating Trust

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 _________________________________________

 In re:                                                              Chapter 11
                                                                     Case No. 15-12552-SMB
 GMI USA MANAGEMENT, INC., et al.,1
                                                                     (Jointly Administered)
                          Debtors.
 _________________________________________

                 FINAL REPORT, CERTIFICATION, AND MOTION FOR
              ENTRY OF A FINAL DECREE AND ORDER CLOSING THIS CASE


1 The Debtors in these chapter 11 cases comprise GMI USA Management, Inc. (1208), Global Maritime
Investments Holdings Cyprus Limited, Global Maritime Investments Vessel Holdings Pte. Limited, Global Maritime
Investments Cyprus Limited and Global Maritime Investments Resources (Singapore) Pte. Limited.


{00283673.1 / 1199-001 }
15-12552-smb Doc 576-1 Filed 12/17/18 Entered 12/17/18 14:17:27 Final Report
       Certification and Motion for Entry of a Final Decree and Order Cl Pg 2 of 5



TO THE HONORABLE STUART M. BERNSTEIN,
UNITED STATES BANKRUPTCY JUDGE:

               Charles M. Berk, the liquidating trustee (the “Trustee”) of the GMI USA

Management, Inc. and its Affiliated Debtors Liquidating Trust (the “Trust”), established pursuant

to the confirmed Plan (as defined below) of the above-captioned Debtors (the “Debtors”), by and

through its undersigned counsel, hereby files this final report, certification and motion for entry of

a final decree and order closing this case (the “Motion”). In support of the Motion, the Trustee

respectfully states as follows:

                                         BACKGROUND

       1.      GMI USA Management, Inc. (“GMI USA”) and its affiliated debtors (the

“Affiliated Debtors”) each filed a voluntary chapter 11 petition on September 15, 2015.

       2.      On December 20, 2016, the bankruptcy court (the “Bankruptcy Court”) entered an

order (the “Confirmation Order”) confirming the Debtors’ Third Amended Joint Plan of

Liquidation under Chapter 11 of the Bankruptcy Code (the “Plan”) which Plan became effective

on December 30, 2016 (the “Effective Date”).

       3.      On the Effective Date, and as provided for by the Bankruptcy Code, the Plan, and

the Confirmation Order, the Debtors and non-debtor Global Maritime Investments Limited, a

Cayman Islands limited company and wholly owned subsidiary of one of the Debtors, were

substantively consolidated into the estate of GMI USA.

       4.      On the Effective Date, and pursuant to the Bankruptcy Code, the Plan, the

Confirmation Order, and the GMI USA Management, Inc. and its Affiliated Debtors Liquidating

Trust Agreement dated as of December 20, 2016, the assets of the consolidated entities were

conveyed and transferred to the Liquidating Trust.



                                              2
15-12552-smb Doc 576-1 Filed 12/17/18 Entered 12/17/18 14:17:27 Final Report
       Certification and Motion for Entry of a Final Decree and Order Cl Pg 3 of 5


       5.      On June 19, 2017, the Bankruptcy Court entered a final decree closing the chapter

11 cases of the Affiliated Debtors. The GMI USA case is the only case among the Debtors’

cases that remains open.

       6.      Pursuant to the Post-Confirmation Order, the Trustee is responsible for preparing

and filing all periodic status reports with the Court. On June 30, 2017, the Trustee filed First Post-

Confirmation Status Report (the “First Report”) [Docket No. 492]. Subsequently, the Trustee filed

Second Post-Confirmation Status Report (the “Second Report”) [Docket No. 542], and the Third

Post-Confirmation Status Report (the “Third Report”) [Docket No. 565]. The Final Post-

Confirmation Status Report (the “Final Report”) is filed contemporaneously herewith as Exhibit

A.

                           THE CURRENT STATUS OF THIS CASE

       7.      As of the date of this Motion, the Plan has been fully administered and the Trustee

has substantially fulfilled his responsibilities thereunder. Specifically, the following has occurred:

       (a) All Disputed Claims have been resolved.

       (b) All adversary proceedings have been brought and resolved.


A report of the disbursements, distributions, and transfers made pursuant to the Plan is attached

hereto as Exhibit A.

       8.      The Trustee completed his review of claims and claims objections, as well as other

potential claims and causes of action on behalf of the estate. All such claims and causes of action

have been resolved as of the date of this Motion. There are no unresolved adversary proceedings

or motions in this case, and all settlements have been fully implemented.

       9.      On November 15, 2018, the Trustee filed a Motion to Extend the Termination Date

of the Liquidation Trust (the “Extension Motion”) [ECF Dkt. No. 570]. The hearing on the

                                              3
15-12552-smb Doc 576-1 Filed 12/17/18 Entered 12/17/18 14:17:27 Final Report
       Certification and Motion for Entry of a Final Decree and Order Cl Pg 4 of 5


Extension Motion is scheduled for December 27, 2018 and the Trustee intends for the Chapter 11

Case to be closed after the termination date of the Trust is extended.

       10.     On November 29, 2018, the Trustee filed a Notice of Amendment to Schedule F.

       11.     The Trustee will make distributions to creditors in accordance with the terms of the

Liquidating Trust.

       12.     The Trustee therefore respectfully submits that, the requirements of Fed. R. Bankr.

P. 3022 having been met, good cause exists for the entry of a final decree and order closing this

chapter 11 case.

                                        CERTIFICATION

       13.     The Trustee, by his signature below, certifies that, to the best of his knowledge after

due inquiry, the facts recited herein are accurate, and avers that the above facts establish that the

Final Decree may be entered.

                                             NOTICE

       14.     Notice of this Motion has been provided to (a) the Office of the United States

Trustee, (b) all Holders of Allowed Claims, and (c) all parties that filed notices of appearance in

this case pursuant to Fed. R. Bankr. P. 2002 prior to the date hereof. The Trustee submits that no

other or further notice is necessary.

       15.     No previous request for the relief sought herein has been made by the Trustee to

this or any other Court.




                                              4
15-12552-smb Doc 576-1 Filed 12/17/18 Entered 12/17/18 14:17:27 Final Report
       Certification and Motion for Entry of a Final Decree and Order Cl Pg 5 of 5


                                         CONCLUSION

       WHEREFORE, the Trustee respectfully requests entry of the Proposed Order attached

hereto as Exhibit B, closing this case and granting the related relief sought herein, and granting

such other relief as may be just and proper.

Dated: December 17, 2018
                                               By: __/s/ Colin F. Dougherty
                                                      FAEGRE BAKER DANIELS LLP
                                                      Jay Jaffe (Admitted Pro Hac Vice)
                                                      Kayla D. Britton (Admitted Pro Hac Vice)
                                                      600 E. 96th Street Suite 600
                                                      Indianapolis, IN 46240
                                                      Telephone: (317) 569-4687
                                                      Facsimile: (317) 237-8587

                                                             - and -

                                                      Colin F. Dougherty (Admitted Pro Hac Vice)
                                                      2200 Wells Fargo Center
                                                      90 South Seventh Street
                                                      Minneapolis, MN 55402-3901
                                                      Telephone: (612) 766-7000
                                                      Facsimile: (612) 766-1600
                                                      Counsel for the Liquidating Trust

                                                             - and -

                                                      HALPERIN BATTAGLIA BENZIJA, LLP
                                                      Christopher J. Battaglia, Esq.
                                                      Carrie E. Essenfeld, Esq.
                                                      40 Wall Street, 37th Floor
                                                      New York, New York 10005
                                                      (212) 765-9100

                                                      Counsel for the Liquidating Trust


                                               GMI USA MANAGEMENT, INC. AND ITS
                                               AFFILIATED DEBTORS LIQUIDATING TRUST

                                               By:    /s/ Charles Berk
                                                      Name: Charles Berk
                                                      Title: Liquidating Trustee

                                               5
